      Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.786 Page 1 of 12



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   KAREN A.,                                        Case No.: 3:19-cv-01464-KSC
12                               Plaintiff,
                                                      ORDER ON MOTIONS FOR
13   v.                                               SUMMARY JUDGMENT
14   ANDREW SAUL, Commissioner of
     Social Security,
15
                                 Defendant.
16
17
18
19         On August 5, 2019, plaintiff Karen A. filed a complaint pursuant to 42 U.S.C. §
20   405(g) seeking judicial review of a decision by the Commissioner of Social Security
21   denying her application for a period of disability and disability insurance benefits. Doc.
22   No. 1. Before the Court are the parties’ Cross-Motions for Summary Judgment. Doc.
23   Nos. 18, 19. For the reasons set forth below, the Court GRANTS Plaintiff’s Motion for
24   Summary Judgment, DENIES defendant’s Motion for Summary Judgment, and
25   REMANDS the matter to the Social Security Administration for further proceedings.
26   //
27   //
28   //

                                                  1
                                                                                  3:19-cv-01464-KSC
         Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.787 Page 2 of 12



1                                               I. BACKGROUND
2    A. Plaintiff’s Application for Disability Benefits
3              On October 3, 2017, plaintiff filed an application for disability insurance benefits
4    under Title II of the Social Security Act. Certified Administrative Record (“AR”) at 24. 1
5    Also on October 3, 2017, plaintiff protectively filed a Title XVI application for
6    supplemental security income. Id. In both applications she alleged disability beginning
7    on May 11, 2011. 2 Id. After her applications were denied at the initial stage and upon
8    reconsideration, plaintiff requested an administrative hearing before an administrative
9    law judge (“ALJ”). Id. An administrative hearing was held on February 12, 2019, at
10   which plaintiff appeared with counsel and gave testimony. Id. At the hearing, the ALJ
11   also heard testimony from a vocational expert. Id.
12   B. The Five-Step Disability Evaluation
13             The Social Security regulations establish a five-step sequential evaluation for
14   determining whether a claimant is entitled to disability insurance benefits. See 20 C.F.R.
15   §§ 404.1520. First, the ALJ must determine whether the claimant is engaged in
16   substantial gainful activity. Id., § 404.1520(a)(4)(i). Second, the ALJ must determine
17   whether the claimant is suffering from a “severe” impairment within the meaning of the
18   Social Security regulations. Id., § 404.1520(a)(4)(ii). Third, if the ALJ finds the
19   claimant suffers from a severe impairment, the third step is to determine whether that
20   impairment meets or is medically equal to one of the impairments identified in the
21   regulations’ Listing of Impairments. Id., § 404.1520(a)(4)(iii). Fourth, if the severe
22   impairment does not meet or equal a Listing, the ALJ must determine the claimant’s
23   residual functional capacity (“RFC”) based on all impairments (including those that are
24   not severe) and whether that RFC is sufficient for the claimant to perform his or her past
25
26
     1
27    The Court adopts the parties’ pagination of the AR. All other record citations are to the page numbers
     assigned by the Court’s ECF system.
28   2
         Plaintiff later amended the alleged onset date of her disability to April 26, 2015. See AR at 24.

                                                            2
                                                                                                 3:19-cv-01464-KSC
      Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.788 Page 3 of 12



1    relevant work. Id., § 404.1520(a)(4)(iv). The claimant has the burden of proving his or
2    her disability at steps one through four. Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir.
3    1995). However, “[a]lthough the burden of proof lies with the claimant at step four, the
4    ALJ still has a duty to make the requisite factual findings to support his conclusion.”
5    Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir. 2001).
6          At the fifth and final step, the ALJ must determine whether the claimant can make
7    an adjustment to other work based on his or her RFC. Id., §404.1520(a)(4)(v). As the
8    Ninth Circuit has explained:
9
           To aid in making this determination, the ALJ may rely on an impartial
10         vocational expert to provide testimony about jobs the applicant can perform
           despite his or her limitations. [citation] The Dictionary of Occupational
11
           Titles (“Dictionary”), a resource compiled by the Department of Labor that
12         details the specific requirements for different occupations, guides the
           analysis. If the expert’s opinion that the applicant is able to work conflicts
13
           with, or seems to conflict with, the requirements listed in the Dictionary,
14         then the ALJ must ask the expert to reconcile the conflict before relying on
           the expert to decide if the claimant is disabled. [citation]
15
16         Gutierrez v. Colvin, 844 F.3d 804, 807 (9th Cir. 2016) (citations omitted). Among
17   the requirements for each occupation identified in the DOT are the “reasoning ability
18   required to perform the job,” measured on a six-level scale with Level 1 being the lowest
19   reasoning ability required and Level 6 being the highest. See Zavalin v. Colvin, 778 F.3d
20   842, 846 (9th Cir. 2015). At this step, the burden “shifts” to the Commissioner “to
21   identify specific jobs existing in substantial numbers in the national economy” that the
22   claimant can perform despite his or her disability. Johnson, 60 F.3d at 1432.
23   C. Summary of the ALJ’s Findings
24         The ALJ followed the five-step process described above in rendering his decision.
25   AR at 25-26. At step one, the ALJ found plaintiff did not engage in substantial gainful
26   activity from April 26, 2015, her alleged onset date, through the date of the ALJ’s
27   decision. Id. at 27.
28   //

                                                  3
                                                                                  3:19-cv-01464-KSC
      Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.789 Page 4 of 12



1          At step two, the ALJ found that plaintiff had the following severe impairments:
2    degenerative changes in the lumbar spine with sciatica; history of asthma; obesity;
3    anxiety; depression; and personality and impulse control disorders. Id. The ALJ further
4    found that these medically determinable impairments severely limited plaintiff’s ability to
5    perform basic work requirements. Id. At step three, the ALJ found that none of these
6    impairments alone or in combination met or medically equaled one of the impairments
7    listed in the Commissioner’s Listing of Impairments. Id. at 28-29.
8          At step four, the ALJ found that plaintiff had the RFC to perform “light work” with
9    some exceptions based on both physical and mental impairments. Id. at 30. Specifically
10   with respect to plaintiff’s mental impairments, the ALJ found that plaintiff was “limited
11   to understanding, remembering and carrying out simple instructions and tasks;
12   responding appropriately to supervisors and coworkers in a task-oriented setting where
13   contact with others is casual and infrequent; performing work at a normal pace without
14   productive quotas; should not work in a setting that requires constant/regular contact with
15   the general public … ; and should not perform work which includes more than infrequent
16   handling of customer complaints.” Id.
17         In assessing plaintiff’s RFC, the ALJ considered reports of three separate mental
18   health examinations. Id. at 33-34. First, an evaluation done for the initial claim found
19   that plaintiff “can understand and remember simple and detailed instructions” and “can
20   carry out simple and detailed instructions over the course of a normal workweek.” Id. at
21   34. A second evaluation conducted in connection with plaintiff’s request for
22   reconsideration stated that plaintiff “can understand, remember, apply knowledge and
23   carry out two-step commands involving simple instructions and maintain concentration,
24   persistence and pace for the same; … may have difficulty sustaining attention over
25   extended periods; …[and] could sustain concentration, persistence and pace up to 4-hour
26   increments with customary work breaks.” Id. A third examination found that plaintiff “is
27   capable of understanding and following at least simple instructions [and] has a moderate
28   impairment in her capacity to maintain concentration, persistence and pace.” Id. The ALJ

                                                  4
                                                                                 3:19-cv-01464-KSC
      Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.790 Page 5 of 12



1    considered these opinions “persuasive” and “consistent with the medical record.” Id.
2    Based on her RFC, the ALJ further determined that plaintiff was unable to return to her
3    past relevant work as a telemarketer. Id. at 35.
4          At step five, the ALJ found that, considering her age, education, work experience
5    and RFC, plaintiff could perform jobs that existed in significant numbers in the national
6    economy. Id. at 36. In making this determination, the ALJ relied on the testimony of a
7    vocational expert, who opined that given her RFC, plaintiff could work as a mail clerk
8    (DOT Code 209.687-026), marker (DOT Code 209.587-034), or office helper (DOT
9    Code 239.567-010). Id. The ALJ “determined that the vocational expert’s testimony
10   [was] consistent with the information contained in the [DOT].” Id. Thus, the ALJ found
11   plaintiff was not disabled. Id. at 37.
12                                     II. DISPUTED ISSUES
13         Plaintiff moves for summary judgment on the basis that the ALJ found plaintiff
14   capable of following “simple instructions” without addressing that the “ceiling of what
15   [plaintiff] can do” is to follow one- and two-step commands. Doc. No. 18-1 at 7-8.
16   Plaintiff states that since the occupations the ALJ determined she could perform each
17   require a Reasoning Level 2 or 3, they are inconsistent with her limitation to carrying out
18   one- and two-step commands. Id. at 8. In other words, plaintiff’s position is that she is
19   limited to performing occupations requiring Reasoning Level 1 based on her RFC.
20   Plaintiff further asserts that the ALJ’s “fail[ure] to acknowledge” that plaintiff can only
21   “understand, remember, apply knowledge and carry out two-step commands” was legal
22   error. Id. at 9. Plaintiff asserts that the ALJ’s error was not harmless because her the
23   limitations on her reasoning ability “erod[e]” her “ability to perform occupations” such as
24   those the ALJ found she could capably do. Id. Plaintiff requests that the Court reverse
25   and award benefits, or, in the alternative, reverse and remand for further proceedings. Id.
26         The Commissioner also moves for summary judgment and raises two arguments.
27   Doc. No. 19. First, the Commissioner asserts that plaintiff has waived the argument that
28   the ALJ’s finding that she is able to perform simple tasks is inconsistent with positions

                                                   5
                                                                                   3:19-cv-01464-KSC
      Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.791 Page 6 of 12



1    requiring Reasoning Level 2, because plaintiff did not raise this issue at the hearing.
2    Doc. No. 19 at 5. Second, the Commissioner argues that “the ALJ did not find that
3    [p]laintiff was limited to simple one[-] and two-step tasks but only limited her to carrying
4    out ‘simple instructions and tasks,’” which is consistent with Reasoning Level 2. Id. at 7.
5    Accordingly, the Commissioner states, there was no error in the ALJ’s finding that
6    plaintiff could perform the positions of marker and office helper, both requiring
7    Reasoning Level 2. Id. at 6-7. The Commissioner concedes that the position of mail
8    clerk, which requires Reasoning Level 3, “may” be inconsistent with a limitation to
9    perform “simple, repetitive tasks,” but asserts this error was harmless given that there
10   were other positions the ALJ found plaintiff capable of performing. Id.
11                               III.   STANDARD OF REVIEW
12         The Commissioner’s final decision “must be affirmed” if it is “supported by
13   substantial evidence, and if the Commissioner applied the correct legal standards.”
14   Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). “Substantial
15   evidence” means “‘such relevant evidence as a reasonable mind might accept as adequate
16   to support a conclusion.’” Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020) (citation
17   omitted). This Court must review the record “as a whole” and consider adverse as well
18   as supporting evidence. Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996).
19   However, where the evidence is susceptible of more than one rational interpretation, the
20   Commissioner’s decision must be upheld. See Burch v. Barnhart, 400 F.3d 676, 679 (9th
21   Cir. 2005). The Commissioner’s decision, even if erroneous, may not be reversed if the
22   error is harmless. Pruett v. Colvin, 85 F. Supp. 3d 1152, 1157 (N.D. Cal. 2015).
23   However, the Court cannot uphold the Commissioner’s decision for reasons “ʻthat the
24   agency did not invoke in making its decision.’” Stout v. Comm’r Soc. Sec. Admin., 454
25   F.3d 1050, 1054 (9th Cir. 2006).
26   //
27   //
28   //

                                                   6
                                                                                   3:19-cv-01464-KSC
      Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.792 Page 7 of 12



1                                       IV.    DISCUSSION
2    A. There Is an Apparent Conflict Between Plaintiff’s RFC and Occupations
3       Requiring Level 2 or Level 3 Reasoning Ability
4          In Zavalin, the Ninth Circuit addressed an ALJ’s determination that a claimant
5    could perform jobs that were inconsistent with his reasoning abilities. 778 F.3d 842. The
6    claimant, Zavalin, suffered from cerebral palsy, a learning disability, and a speech
7    impediment, as a result of which he was limited to performing “simple, routine tasks.”
8    Id. at 844, 845. At a hearing regarding Zavalin’s eligibility for disability benefits, the
9    ALJ asked a vocational expert if there were jobs in the national economy that Zavalin
10   could perform, given his limitations. Id. at 844. The vocational expert testified that
11   Zavalin could work as a cashier or a surveillance system monitor. Id. Both jobs require
12   Reasoning Level 3. Id. Following the five-step process outlined above, the ALJ in
13   Zavalin determined that the claimant was not disabled. Id. at 845. The ALJ
14   acknowledged Zavalin’s limitation to “simple, repetitive tasks,” but, relying on the
15   vocational expert’s testimony and the DOT, determined that Zavalin could perform the
16   occupations identified by the vocational expert. Id. “[T]he ALJ did not explain whether
17   Zavalin possessed the reasoning ability required to perform these occupations, given his
18   residual functional capacity of only simple, routine or repetitive work.” Id.
19         The Ninth Circuit reversed and remanded. Id. at 848. The Zavalin court found
20   there was a “plain” conflict between the claimant’s RFC “to perform simple, repetitive
21   tasks, and the demands of Level 3 reasoning,” which required the claimant to “apply
22   commonsense understanding to carry out instructions furnished in written, oral or
23   diagrammatic form” and to “deal with problems involving several concrete variables.”
24   Id. at 847. The Zavalin court further found that the ALJ erred because she “failed to
25   recognize [this] inconsistency” and therefore did not question the vocational expert as to
26   how a person limited to executing simple, repetitive tasks could capably perform a job
27   requiring Level 3 reasoning ability. Id. Furthermore, because the ALJ did not “reconcile
28   this apparent conflict,” the record was not sufficiently developed for the reviewing court

                                                   7
                                                                                     3:19-cv-01464-KSC
         Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.793 Page 8 of 12



1    to “determine whether substantial evidence support[ed] the ALJ’s five-step finding” that
2    Zavalin was not disabled. Id. at 847-48.
3             The Court finds that Zavalin controls here. Plaintiff asserts that the “ceiling of
4    what [plaintiff] can do” is to follow one- and two-step commands. Doc. No. 18-1 at 7-8.
5    The Commissioner disputes this and argues that “the ALJ did not find [p]laintiff was
6    limited to simple one and two-step tasks but only limited her to carrying out ‘simple
7    instructions and tasks.’” Doc. No. 19 at 7. But that is not unequivocally clear from the
8    record. The ALJ found that plaintiff was “limited to understanding, remembering and
9    carrying out simple instructions and tasks.” AR at 30. Yet the ALJ also “fully
10   considered” and “found consistent with the medical record” the opinions of three mental
11   health professionals, who on separate occasions found plaintiff:
12                • “can understand and remember … [and] carry out simple and detailed
13                   instructions”;
14                • “can understand, remember, apply knowledge and carry out two-step
15                   commands involving simple instructions”; and
16                • “is capable of understanding and following at least simple instructions.”
17            Id. at 33-34 (emphasis added). Considering these assessments (to which the ALJ
18   assigned “great weight,” id. at 35) in comparison to the descriptions found in the DOT,
19   the Court finds that Level 1 “seems at least as consistent” with plaintiff’s limitation as
20   Level 2. 3 Zavalin, 778 F.3d at 847; see also Rounds v. Comm’r Soc. Sec. Admin., 807
21
22
     3
         The DOT defines Level 1 and Level 2 as follows:
23
              LEVEL 1
24            Apply commonsense understanding to carry out simple one- or two-step instructions.
25            Deal with standardized situations with occasional or no variables in or from these
              situations encountered on the job.
26
              LEVEL 2
27            Apply commonsense understanding to carry out detailed but uninvolved written or oral
              instructions. Deal with problems involving a few concrete variables in or from
28            standardized situations.

                                                           8
                                                                                          3:19-cv-01464-KSC
      Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.794 Page 9 of 12



1    F.3d 996, 1003 (9th Cir. 2015) (noting that claimant with a Level 1 reasoning ability
2    “cannot perform” tasks requiring “detailed” instructions as required by Level 2).
3           On the record before it and considering plaintiff’s limitation to following “simple”
4    and “one- or two-step instructions,” AR at 33-34, the Court finds that the vocational
5    expert’s testimony that plaintiff could perform occupations requiring Level 2 or Level 3
6    reasoning ability “appear more than the [plaintiff] can handle.” Zavalin, 778 F.3d at 846.
7    Thus, there was an apparent conflict between the vocational expert’s testimony that
8    plaintiff could work as a mail clerk, marker, or office helper and plaintiff’s limitations.
9    B. The ALJ Failed to Reconcile the Conflict
10          The ALJ was required to “reconcile the conflict before relying on the expert to
11   decide if the claimant is disabled.” Gutierrez, 844 F.3d at 807; see also Lamear v.
12   Berryhill, 865 F.3d 1201, 1206 (9th Cir. 2017) (same) (citing Zavalin, 778 F.3d at 846).
13   The hearing transcript reflects that the ALJ presented the vocational expert with a
14   hypothetical claimant with plaintiff’s limitations, including that the hypothetical claimant
15   “is able to understand, remember and carry out simple instructions and tasks,” and
16   inquired whether there was work that the hypothetical claimant could perform. AR at 58-
17   59. The vocational expert testified that the hypothetical claimant could not return to any
18   past relevant work, but could work as a mail clerk, marker, or office helper. Id. The
19   following exchange then took place:
20                 Q: Has your testimony today been consistent with the DOT and
                      Selected Characteristics of Occupations?
21
22                 A: Yes.

23          Id. at 59. The ALJ did not inquire further of the vocational expert or solicit her
24   explanation of how a hypothetical claimant who could only carry out simple, one- and
25
26
27
     Dictionary of Occupational Titles, Appx. C, 1991 WL 688702 (emphasis added).
28

                                                     9
                                                                                    3:19-cv-01464-KSC
     Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.795 Page 10 of 12



1    two-step instructions could nevertheless capably perform jobs requiring a Level 2 or
2    Level 3 reasoning ability. See id. In his written decision, the ALJ stated simply that
3    “Pursuant to SSR 00-4p, the undersigned has determined that the vocational expert’s
4    testimony is consistent with the information contained in the Dictionary of Occupational
5    Titles.” Id. at 36.
6          The Court finds the foregoing inquiry was insufficient to satisfy the ALJ’s
7    “affirmative duty to ‘ask the expert to explain the conflict and then determine whether the
8    vocational expert’s explanation for the conflict is reasonable before relying on the
9    expert’s testimony to reach a disability determination.’” Rounds, 807 F.3d at 1003
10   (quoting Zavalin, 778 F.3d at 846). The ALJ was required to, but did not, “directly
11   address[]” whether plaintiff’s limitation to carrying out simple tasks was consistent with
12   the occupational requirements of mail clerk, marker, or office helper, “and if so, why.”
13   Id.; see also Jimenez Rodriguez v. Saul, No. 19-CV-805-CAB-KSC, 2019 WL 7048774,
14   at *5 (S.D. Cal. Dec. 23, 2019) (“While ALJs are allowed to rely on the opinions of the
15   V[ocational] E[xpert], they are also obligated to make reasonable inquiry into any
16   potential conflicts with the DOT.”) (citing Lamear, 865 F.3d at 1206). Instead, the ALJ
17   accepted the vocational expert’s conclusory statement that her testimony was consistent
18   with the DOT. See Buck v. Berryhill, 869 F.3d at 1051 (noting that a vocational expert’s
19   testimony “is not incontestable”). That was error. Rounds, 807 F.3d at 1003; Guiterrez,
20   844 F.3d at 807; Zavalin, 778 F.3d at 847.
21   C. The ALJ’s Error Was Not Harmless
22         The Commissioner asserts that the ALJ’s error was harmless and urges the Court to
23   find the ALJ’s decision “legally sufficient in all respect[s].” Doc. No. 19 at 7-8.
24   However, the ALJ’s failure to reconcile an apparent conflict is not harmless precisely
25   because it is difficult if not impossible to determine from the record “whether substantial
26   evidence supports the ALJ’s five-step finding that [the claimant] could perform [the]
27   work.” Zavalin, 778 F.3d at 848 (second alteration in original); see also Lamear, 865
28   F.3d at 1206 (noting the “absen[ce] [of] anything in the record to explain th[e] apparent

                                                  10
                                                                                   3:19-cv-01464-KSC
     Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.796 Page 11 of 12



1    discrepancy”); Pruett v. Colvin, 85 F. Supp. 3d 1152, 1158 (N.D. Cal. 2015) (“The ALJ’s
2    failure to do so may preclude the Court from determining whether the ALJ’s decision is
3    supported by substantial evidence.”). In short, the very failure to develop the record also
4    means the record is insufficient to support a finding that the error was harmless. Rounds,
5    807 F.3d at 1004 (finding that “the record does not support a conclusion that the ALJ’s
6    failure to resolve this apparent conflict was harmless error”).
7          The problem is amply demonstrated by the record here. As the Commissioner
8    concedes (see Doc. No. 19 at 6), plaintiff’s RFC is inconsistent with the requirements of
9    the mail clerk position, which would require her to “apply commonsense understanding
10   to carry out instructions furnished in written, oral or diagrammatic form” and to “deal
11   with problems involving several concrete variables.” Dictionary of Occupational Titles,
12   Appx. C, 1991 WL 688702; accord Buck, 869 F.3d at 1051 (finding jobs requiring
13   Reasoning Level 3 “inconsistent” with limitation to performing “simple, routine or
14   repetitive work”); Payan v. Colvin, 672 Fed. App’x 732, 733 (9th Cir. 2016) (same). The
15   ALJ’s unquestioning acceptance of the vocational expert’s conclusory statement that her
16   testimony was consistent with the DOT “necessarily” means the record is silent as to
17   “whether the vocational expert’s explanation for deviating from the DOT was
18   reasonable.” Pruett, 85 F. Supp. 3d at 1158. The ALJ’s failure to develop the record also
19   means there is nothing in the record to support the Commissioner’s assertion that
20   plaintiff’s RFC is consistent the positions requiring Reasoning Level 2. Doc. No 19 at 7.
21         Without the benefit of a more complete record, this Court cannot assume that the
22   ALJ correctly determined plaintiff could perform positions requiring Reasoning Level 2
23   or Level 3. Pruett, 85 F. Supp. 3d at 1158. Accordingly, based on the record before it,
24   the Court finds that the Commissioner has failed to carry its burden to establish plaintiff
25   can perform other work in the national economy. The Court further finds that the case
26   must be remanded so that the ALJ may address in the first instance whether, in fact,
27   plaintiff could perform jobs requiring Reasoning Level 2 or 3 notwithstanding her
28   limitation of carrying out “simple” instructions. See Lamear, 865 F.3d 1207 (remanding

                                                  11
                                                                                  3:19-cv-01464-KSC
     Case 3:19-cv-01464-KSC Document 22 Filed 09/21/20 PageID.797 Page 12 of 12



1    for further “follow up” with the vocational expert); Buck, 869 F.3d at 1052 (reversing and
2    directing that the ALJ “address[]” the “inconsistency in the record” on remand).
3    D. Waiver
4          Finally, the Court rejects the Commissioner’s argument that plaintiff waived her
5    right to challenge the inconsistency between her RFC and the positions the ALJ found
6    she could perform on appeal. Doc. No. 19 at 5. The ALJ has an “affirmative duty” to
7    fully develop the record. Rounds, 807 F.3d at 1003. This includes eliciting testimony
8    explaining any “apparent conflict” between the vocational expert’s testimony and what
9    “the claimant can handle.” Zavalin, 778 F.3d at 846; see also Social Security Ruling
10   (“SSR”) 00–4p, 2000 WL 1898704, at *2 (Dec. 4, 2000) (explaining the ALJ’s duty to
11   “fully develop the record” as to whether there is consistency between VE occupational
12   evidence and the DOT). The law of this Circuit is clear that counsel’s failure to raise the
13   apparent conflict “does not relieve the ALJ of his express duty to reconcile apparent
14   conflicts through questioning.” Lamear, 865 F.3d at 1206 (citing Zavalin, 778 F.3d at
15   846). Accordingly, this argument has not been waived.
16                                      V. CONCLUSION
17         The record establishes an apparent conflict between plaintiff’s limitations and the
18   DOT requirements for the positions the ALJ determined plaintiff was capable of
19   performing. Under this Circuit’s precedent, the ALJ was obligated to reconcile this
20   inconsistency, but did not do so. That error was not harmless. Accordingly, plaintiff’s
21   motion for summary judgment is GRANTED and defendant’s motion for summary
22   judgment is DENIED. The Court hereby REMANDS the matter to the Social Security
23   Administration for further proceedings.
24   IT IS SO ORDERED.
25   Dated: September 21, 2020
26
27
28

                                                  12
                                                                                  3:19-cv-01464-KSC
